DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on December 17, 2021 does not fully comply with the requirements of 37 CFR 1.98(b) because:  the lined through citation fails to meet the requirements of 37 CFR 1.98(b)(5) as it lacks a publication date.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Objections
Claims 1 and 17-20 are objected to because of the following informalities:  
In claim 1, the phrase “one or more lasers that pumps” should be amended to read “one or more lasers that pump”.
In claims 17-20, the word “tomography” is currently misspelled as “tomorgraphy”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the waveguide" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 fails to recite a waveguide, there is no antecedent basis for “the waveguide” in claim 10.  What waveguide is being referred to here?  As claim 8 first recites a waveguide, it appears that claim 10 is better dependent on claim 8 than claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutt et al (“On-chip dual comb source for spectroscopy”).
	Regarding claim 1, Dutt (Fig. 1) discloses a microresonator frequency comb comprising a high-Q resonator (see Fig. 1A, ring R1, that is high Q as per Col. 1 of page 2) and one or more lasers (“a single cw laser” as per Col. 1 of page 2) that pump said high-Q resonator to provide a frequency comb source (“the dual comb is generated using cascaded Si3N4 microring resonators pumped with a single cw laser” – see Col. 1 of page 2, Device Design).
	As for claims 2-3, Dutt teaches integrated microheaters that provide temperature tuning to control cavity resonance of the resonator that are made of platinum (“we overcome the challenge . . . by fabricating integrated platinum microheaters on top of the Si3N4 rings to tune the resonance wavelength of the rings using the thermo-optic effect” in Col. 1, page 2, Device Design).
	As for claim 4, Dutt teaches that the laser comprises a fixed wavelength pump laser (the laser is a single cw laser that pumps at a wavelength of 1561 nm as per Col. 1, page 2, Device Design).
	As for claim 5, Dutt discloses that the laser is an RIO Orion laser (see Col. 2 of page 5, Experimental Setup), which is an external cavity laser.
	As for claim 7, Dutt discloses that the resonator is a silicon nitride resonator (see Col. 1 of page 2, Device Design).
	As for claims 8-9, Dutt discloses a silicon nitride waveguide configured to couple light from the laser to the resonator (see Fig. 1 and Col. 1, page 2, Device Design).
	As for claims 12-13, Dutt discloses a Q factor of 600,000 (see Col. 1, page 2, Device Design), which meets the limitation of having a Q factor below 37 million (claim 12) or 8 million (claim 13), as the examiner interprets a Q of “up to 37 million” or “up to 8 million” to mean a Q that can be a number below 37 or 8 million.
	As for claim 15, Dutt discloses that the resonator exhibits a loss of less than 3 dB/m (see Col. 1 of page 2, Device Design, a loss of approx. 0.8 dB/m).
Claims 1, 4, 7-10, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipson et al (2015/0323450).
	Regarding claim 1, Lipson (Fig. 1) discloses a microresonator frequency comb comprising a high-Q resonator 200 (see, in a non-limiting example, paragraphs 0025-0026 and 0034) and one or more lasers (a pump laser provides a strong pump 100; the laser is a CW pump laser as per paragraph 0025) that pump said high-Q resonator to provide a frequency comb source (see paragraph 0025).
	As for claim 4, Lipson discloses that the laser comprises a fixed wavelength pump laser (see paragraph 0004).
	As for claim 7, Lipson discloses that the resonator comprises a silicon nitride resonator (see paragraph 0029).
	As for claim 8, Lipson discloses a waveguide configured to couple light from the laser to the resonator (see paragraph 0030).
	As for claim 9, Lipson discloses that the waveguide is made of silicon nitride (see claim 12 of Lipson).
	As for claim 10, Lipson discloses that the waveguide can be made of a variety of material such as silica, aluminum nitride, or diamond (see paragraph 0026).
	As for claims 12-13, Lipson discloses a Q factor of 510,000 (see paragraph 0034), which meets the limitation of having a Q factor below 37 million (claim 12) or 8 million (claim 13), as the examiner interprets a Q of “up to 37 million” or “up to 8 million” to mean a Q that can be a number below 37 or 8 million.
	As for claim 16, Lipson discloses that the resonator has a line spacing from about 38 GHz to about 200 GHz (127 GHz; see paragraph 0042).
Claims 1, 5, 7-8, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karpov et al (2018/0205463).
	Regarding claim 1, Karpov (Fig. 1a and 11a) discloses a microresonator frequency comb comprising a high-Q resonator 3 (see, for instance, paragraph 0094), and one or more lasers 5 that pump said high-Q resonator to provide a frequency comb source (see paragraph 0085).
	As for claim 5, Karpov discloses the use of an external cavity laser as the pump laser (see paragraph 0071).
	As for claim 7, Karpov discloses that the resonator can be made of silicon nitride (see paragraph 0095).
	As for claim 8, Karpov discloses a waveguide that couples light from the laser to the resonator (see paragraph 0033).
	As for claims 14-15, Karpov discloses that the resonator exhibits a loss of 2.5-3 dB per facet (see paragraph 0115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dutt et al (“On-chip dual comb source for spectroscopy”) in view of Karpov et al (2018/0205463).
As for claim 6, Dutt discloses the claimed invention as set forth above regarding claim 5.  Dutt also discloses a second microresonator frequency comb combined with said high-Q resonator on a single chip (see Fig. 1, which shows a pair of rings on the same chip and Col. 1, page 2, Device Design).  Dutt, however, fails to disclose that the laser is a distributed feedback laser.
Karpov, in the background, teaches that frequency combs can be pumped using distributed feedback lasers (see paragraph 0007).
The examiner notes that, as claim 5 teaches a DFB laser as a clear alternative to an external cavity laser, the skilled artisan would know that one laser could be substitute for another with a reasonable expectation for success.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the external cavity laser of Dutt with a distributed feedback laser as taught by Karpov, the motivation being that Karpov teaches that an original discovery of features of high-Q microresonators took place using a distributed feedback laser (see paragraph 0007), with it being possible to swap the external cavity laser for a distributed feedback laser and still generate a frequency comb in the claimed microresonator.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al (2015/0323450).
As for claim 11, Lipson discloses the claimed invention as set forth above regarding claim 1, and discloses a possible line spacing of 38 GHz (see paragraph 0026, which states that combs can be engineered with line spacings in the 20-400 GHz range, with 38 GHz falling in that range).  Lipson, however, fails to disclose that the source has a bandwidth of 110 nm at 30 dB for that line spacing.
However, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art in In re Aller, 105 USPQ 233, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the system to have the comb source to have a bandwidth of 110 nm at 30 dB in the device of Lipson, the motivation being that, as Lipson teaches that combs can be engineered to have desired line spacings, it follows that combs can also be designed to have specific bandwidths depending on the application in which the frequency comb is being employed (see paragraph 0026).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al (2011/0235045) in view of Lipson et al (2015/0323450).
	As for claim 17, Koerner (Fig. 1) discloses an optical coherence tomography system (see abstract – the interferometer can be used for OCT) featuring a light source 1a.  This light source, in a preferred embodiment, can take the form of a frequency comb microresonator (see paragraph 0122).  However, this light source fails to feature all the limitations of claim 1.
	Lipson, as set forth above, discloses such a microresonator frequency comb.  This frequency comb can be used for optical sensing (see Lipson abstract).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the frequency comb microresonator in the OCT of Koerner for the microresonator frequency comb of Lipson, the motivation being that a high-Q resonator such as the one described by Lipson will have a lower rate of energy loss, thereby allowing for more of the light emitted from the pump laser to exit the resonator in the form of the frequency comb and be available for tomographic imaging.
	As for claim 18, Koerner discloses that, with suitable components, the OCT disclosed can achieve between subnanometric and millimetric resolution (see paragraph 0075).  Although this is a large range, it would have been obvious to one having ordinary skill in the art set the axial resolution of the system to be 18 micrometers, which is within the disclosed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	As for claim 19, while the combination of Koerner and Lipson discloses the claimed invention as set forth above regarding claim 17, it fails to disclose the sensitivity of 100 dB at the A-line rate of 28 kHz as claimed.  However, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art in In re Aller, 105 USPQ 233, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the system to have the claimed sensitivity at the claimed scan rate, the motivation being that, as the combination of Koerner and Lipson discloses the claimed system, the skilled artisan would know to what sensitivity and scanning rate to select for the specific type of tomographic imaging to be performed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koerner et al (2011/0235045) in view of Lipson et al (2015/0323450) and in further view of Dutt et al (“Dual-comb Spectroscopy using On-chip Mode-locked frequency combs”). 
As for claim 20, the combination of Koerner and Lipson discloses the claimed invention as set forth above regarding claim 17, but fails to disclose a grating configured to filter out the pump laser before the frequency comb is communicated to the OCT system.
Dutt discloses filtering out the pump wavelength from the frequency comb generated by the microresonators prior to the comb being detected (see the top of page 2).  This filtering out must be done by some kind of optical element, which can include a diffraction grating, as diffraction gratings are known to be wavelength dependent. 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to filter out the pump laser in the OCT system of the Koerner and Lipson prior to the comb being communicated to the OCT system, the motivation being that ensuring that the pump signal is filtered out, from the comb source used for measurement will ensure that only the frequency comb light is sent to any target being imaged, thereby allowing for cleaner imaging of the target than if frequencies from the pump source were mixed in with the discrete frequency comb generated by the resonator.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, and 19 of U.S. Patent No. 11,092,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the light source used in the method of the ‘424 claim is not patentably distinct from the light source in the instant application as follows.
	Regarding claim 1, claim 1 of the ‘424 patent discloses a microresonator frequency comb comprising a high-Q resonator (see line 6 of the ‘424 claim); and one or more lasers that pump said high-Q resonator to provide a frequency comb source (see lines 5-8 of the ‘424 claim).
	Further claim correspondence is as follows:
	Claim 2 of the instant application with claim 5 of the ‘424 patent.
	Regarding claim 3, while the ‘424 patent fails to disclose that the micro-heater is made of platinum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heater be of platinum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Claim 4 of the instant application with claim 6 of the ‘424 patent.
	Claim 5 of the instant application with claim 10 of the ‘424 patent.
	Claim 6 of the instant application with claims 10 and 7 of the ‘424 patent.  	
	Claim 7 of the instant application with claim 1 of the ‘424 patent (see lines 5-6 of the ‘424 claim).
	Claim 8 of the instant application with claim 8 of the ‘424 patent.
	Claim 9 of the instant application with claim 9 of the ‘424 patent.
	Regarding claim 10, while the ‘424 patent fails to disclose that the waveguide is made of one of the materials claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make waveguide out of silica, silicon, aluminum nitride, crystalline flourides, diamond, or AlGaAs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Claim 11 of the instant application with claim 4 of the ‘424 patent.
	Claims 12-13 of the instant application with claim 1 of the ‘424 patent (Q value range of 8x105 to 3.7x107 as found in line 10 of the ‘424 claim).
	Claims 14-15 of the instant application with claim 19 of the ‘424 patent.
	Claim 16 of the instant application with claim 4 of the ‘424 patent.
	Claim 17 of the instant application with claim 1 of the ‘424 patent – the method of the ‘424 patent could be practiced on the system of the instant claim.
	As for claims 18-19, while the ‘424 patent fails to disclose the specific operating properties of the OCT system, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system have an axial resolution of about 18 micrometers (the examiner notes that claims 11 and 17 feature axial resolutions that beat this feature at 5 and 1 micrometer, respectively) and that the system has a sensitivity of 100 dB at an A-line rate of 28 kHz for the frequency comb source, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,092,424 in view of Dutt et al (“Dual-comb Spectroscopy using On-chip Mode-locked frequency combs”). 
As for claim 20, claim 1 of the ‘424 patent discloses the claimed invention as set forth above regarding claim 17, but fails to disclose a grating configured to filter out the pump laser before the frequency comb is communicated to the OCT system.
Dutt discloses filtering out the pump wavelength from the frequency comb generated by the microresonators prior to the comb being detected (see the top of page 2).  This filtering out must be done by some kind of optical element, which can include a diffraction grating, as diffraction gratings are known to be wavelength dependent.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to filter out the pump laser in the OCT system of the ‘424 patent prior to the comb being communicated to the OCT system, the motivation being that ensuring that the pump signal is filtered out, from the comb source used for measurement will ensure that only the frequency comb light is sent to any target being imaged, thereby allowing for cleaner imaging of the target than if frequencies from the pump source were mixed in with the discrete frequency comb generated by the resonator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0134078 to Gaeta discloses a laser cavity featuring a high-Q resonator that allows the laser light stored in the resonator to have an intensity above a four wave mixing threshold of the resonator to produce an optical comb of different optical frequencies (see Gaeta abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 22, 2022